    Case 2:21-cr-00140-JNP Document 4 Filed 04/07/21 PageID.25 Page 1 of 3




              IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                          CENTRAL DIVISION




 UNITED STATES OF AMERICA,
                             Plaintiff,                         SEALED ORDER




                 vs.


 SEZGIN BARAN KORKMAZ,                                      Case No. 2:21-CR-140
                             Defendant.




        Defendant Sezgin Baran Korkmaz was charged in a two-count sealed indictment on April

1, 2021 alleging (1) Conspiracy to Commit Money Laundering Offenses; and (2) Obstruction of

an Official Procedure. His case is presently assigned to Judge Tena Campbell.

        Upon review of the sealed indictment, it became clear that the charges against Mr.

Korkmaz and also parties named in Mr. Korkmaz’s indictment are closely related to those in a

pending case assigned to Judge Jill Parrish , U.S. v. Jacob O. Kingston, et al., Case No. 2:18 CR

365. Accordingly, in the interest of judicial economy, it is ORDERED that this case be

transferred to Judge Jill Parrish.
Case 2:21-cr-00140-JNP Document 4 Filed 04/07/21 PageID.26 Page 2 of 3




  IT IS SO ORDERED this 7th day of April, 2021.

                                    BY THE COURT:


                                    TENA CAMPBELL
                                    United States District Judge
   Case 2:21-cr-00140-JNP Document 4 Filed 04/07/21 PageID.27 Page 3 of 3

                               United States District Court
                                      for the
                                 District of Utah
                                  April 7, 2021

            ******MAILING CERTIFICATE OF THE CLERK******

RE:    **SEALED**
       2:21cr140 TC


       Arthur J. Ewenczyk
       via email

       Richard M. Rolwing
       via email




_____________________________________________

Aimee Trujillo
